Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement No. 333-166291 on Form S-3ASR and Registration Statement Nos. 333-155449 and 333-89154 on Form S-8 of our reports dated March 1, 2011, relating to the consolidated financial statements and financial statement schedules of Advance Auto Parts, Inc. and subsidiaries and the effectiveness of Advance Auto Parts, Inc. and subsidiaries’ internal control over financial reporting, appearingin the Annual Report on Form 10-K of Advance Auto Parts, Inc. and its subsidiaries for the year ended January 1, 2011. /s/ Deloitte & Touche LLP Richmond, Virginia March 1, 2011
